EXHIBIT 10 (p)









THE BLACK & DECKER
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

        The Black & Decker Supplemental Executive Retirement Plan provides
certain supplemental retirement benefits for selected executive employees of The
Black & Decker Corporation and its subsidiaries and affiliates. This Plan is
intended to provide supplemental retirement benefits primarily for a select
group of management and highly paid executive employees.

SECTION 1 — Definitions

        Each of the following terms in this Plan has the meaning indicated,
unless a different meaning is plainly implied by the context:

        “Accelerated Payment Method” means one of the methods of payment
described in Section 7(c).

        “Actuarial Equivalent” means a benefit having the same actuarial value,
based on the actuarial assumptions used in calculating benefits under The Black
& Decker Pension Plan, and such other reasonable actuarial assumptions and
methods that may be adopted by the Committee from time to time, in its sole
discretion, for use in determining benefits under this Plan. Notwithstanding the
foregoing, in the event a Participant has elected to receive an Accelerated
Payment Method, the amount of the lump sum payment or installment payments
(including the spouse’s benefit) shall be calculated (A) using (i) an interest
rate equal to four and one-half percent (4.5%) and (ii) the 1994 Group Annuity
Reserving Table (determined on a unisex basis and projected to 2002, all as
described in IRS Revenue Ruling 2001-62); (B) assuming that (i) the Participant
will earn no wages subject to the Social Security Act, (ii) the Participant will
not further accrue any Other Retirement Benefits after his or her Benefit
Commencement Date, (iii) the Participant’s Social Security retirement benefits
and all Other Retirement Benefits will begin at the earliest date they are
available after the Participant’s Benefit Commencement Date, and (iv) the
Participant, if married, will elect the form of payment for the Other Retirement
Benefits that provides his or her spouse the largest benefit following the
Participant’s death; and (C) using such other reasonable actuarial assumptions
and methods that may be adopted by the Committee from time to time, in its sole
discretion, for this purpose.

        “Benefit Commencement Date” means (A) in the case of a Participant who
is not a Protected Participant, the later of the date at which the Participant’s
Credited Service ends or the date the Participant attains age 55 and five years
of Credited Service and (B) in the case of a Protected Participant, the later of
the date at which his or her Credited Service ends or the Participant’s 55th
birthday. Notwithstanding the foregoing, if a Participant’s Separation from
Service occurs due to Disability prior to the Participant’s Normal Retirement
Date, the Participant’s Benefit Commencement Date shall mean the Participant’s
Normal Retirement Date.

        “Black & Decker” means the Corporation and all of its direct and
indirect subsidiaries and its affiliates.

1

--------------------------------------------------------------------------------



        “Board” means the Corporation’s Board of Directors.

        “Change in Control of the Corporation” means any of the following:

                (A)        The acquisition by any one person or more than one
person acting as a group of any of the Corporation’s stock, if the sum of the
stock so acquired plus the stock held by that person or group before the
acquisition constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Corporation and the stock held
by that person or group immediately before that acquisition constituted fifty
percent (50%) or less of the then total fair market value or total voting power
of the stock of the Corporation. An increase in the percentage of the
Corporation’s stock owned by any one person or persons acting as a group as a
result of a transaction in which the Corporation acquires its stock in exchange
for property will be treated as an acquisition of stock for this purpose. This
paragraph (A) only applies when there is a transfer of stock of the Corporation
(or issuance of stock of the Corporation) and stock in the Corporation remains
outstanding after the transaction.

                (B)        The acquisition by any one person or more than one
person acting as a group during the 12-month period ending on the most recent
such acquisition by that person or group of ownership of stock of the
Corporation possessing thirty-five percent (35%) or more of the total voting
power of the stock of the Corporation and the stock held by that person or group
immediately before that acquisition constituted less than thirty-five percent
(35%) of the then total voting power of the stock of the Corporation.

                (C)        A majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election, provided that no other corporation is the majority
stockholder of the stock of the Corporation.

                (D)        The acquisition by any one person or more than one
person acting as a group during the 12-month period ending on the most recent
such acquisition by that person or group of assets of the Corporation that have
a total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of all of the Corporation’s assets immediately
prior to such acquisition or acquisitions. For this purpose, gross fair market
value means the value of the Corporation’s assets, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
those assets. There is no Change in Control of the Corporation under this
Paragraph (D) when there is a transfer to an entity that is controlled by the
shareholders of the Corporation immediately after the transfer. A transfer of
assets will not qualify as a Change in Control of the Corporation under this
Paragraph (D) if the assets are transferred to: (i) a shareholder of the
Corporation immediately before the transfer in exchange for or with respect to
the Corporation’s stock; (ii) an entity, fifty percent (50%) or more of the
total value or voting power of which is owned, directly or indirectly, by the
Corporation; (iii) a person, or more than one person acting as a group, that
owns, directly or indirectly, fifty percent (50%) or more of the total value or
voting power of all of the outstanding stock of the Corporation; or (iv) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned, directly or indirectly, by a person, or more than one person acting as
a

2

--------------------------------------------------------------------------------



group, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all of the outstanding stock of the Corporation.

        For the purpose of interpreting this definition of “Change in Control of
the Corporation,” the following rules apply:

          (1)        Persons will be considered as acting as a group only if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of assets, or similar business transaction with the
Corporation. If a person, including an entity shareholder, owns stock in the
Corporation and the other corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar transaction with respect to the
Corporation, that shareholder is considered to be acting as a group with other
shareholders in a corporation only to the extent of the ownership in that
corporation prior to the transaction giving rise to the Change in Control event
and not with respect to the ownership interest in the other corporation.


          (2)        Ownership shall be determined taking into account the
attribution rules set forth in Section 318(a) of the Code. Stock underlying a
vested option is considered owned by the option holder and non-vested stock is
not considered owned by the option holder.


          (3)        If any one person, or more than one person acting as a
group, is considered to effectively control the Corporation as described in
Paragraphs (B) & (C) above, the acquisition of additional control of the
Corporation by the same person or persons is not considered to cause a change in
the effective control of the Corporation or to cause a change in the ownership
of the Corporation for the purposes of this definition.


          (4)        Each Change in Control event described in this definition
is intended to constitute a change in ownership or effective control of the
Corporation or in the ownership of a substantial portion of the Corporation’s
assets within the meaning of Section 409A(a)(2)(A)(v) of the Code and the IRS
guidance issued thereunder and this Plan shall be interpreted accordingly.


        “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor to that statute.

        “Committee” means the Compensation Committee of the Board.

        “Corporation” means The Black & Decker Corporation, a Maryland
corporation.

        “Credited Service” means all Benefit Service Credit as defined in and
credited to the Participant under The Black & Decker Pension Plan (or, if the
Participant was not eligible to participate in The Black & Decker Pension Plan
for any period of employment by Black & Decker, the Benefit Service Credit that
would have been credited under The Black & Decker

3

--------------------------------------------------------------------------------



Pension Plan for that period of employment by Black & Decker, if the Participant
had been eligible to participate in that plan) plus the Participant’s Salary
Continuance Period. Except as credited under The Black & Decker Pension Plan or
unless otherwise determined by the Committee in its sole discretion, Credited
Service under this Plan shall not include any period of employment with any
company during any period when that company was not a subsidiary or affiliate of
the Corporation. Credited Service also includes all periods of Disability
beginning while the Employee is employed by Black & Decker and continuing as
long as the Disability continues up until the Participant’s Normal Retirement
Date. Notwithstanding anything to the contrary, no loss of Credited Service will
occur by reason of an interruption in an Employee’s period of Credited Service,
regardless of the length of that interruption, and no Participant shall receive
duplicate Credited Service for the same period of time, whether as a result of
the terms of this Plan, The Black & Decker Pension Plan, any other plan provided
or maintained by Black & Decker, or any individual agreement between the
Participant and Black & Decker.

        “Disability” means an illness or injury that would cause the Employee to
be disabled under the terms of The Black & Decker Disability Plan or that
totally prevents the Employee from satisfactorily performing the Employee’s
usual duties with Black & Decker, as determined by the Committee based on
professional medical advice. The Committee may require the Employee to submit
from time to time to medical examinations by physicians selected or approved by
the Committee to establish the Disability or its continuation, provided that
those examinations may not be required more frequently than once each year. The
Employee’s refusal to submit to any examination reasonably requested by the
Committee in accordance with this definition is grounds for the Committee to
find that the Employee’s Disability no longer exists.

        “Early Retirement Date” means the first day of the calendar month
coincident with or next following the date upon which the Participant has both
attained age 55 and five years of Credited Service; provided, however, that, in
the case of a Protected Participant, the Early Retirement Date shall be the
first day of the calendar month coincident with or next following the Protected
Participant’s 55th birthday.

        “Effective Date” means January 1, 2005, the effective date of this
amended and restated Plan. The Prior Plan was originally effective as of January
1, 1984.

        “Employee” means any person rendering personal services to Black &
Decker as an employee.

        “Final Average Pay” means the average monthly amount of the
Participant’s Pay for the three years (whether or not consecutive) in which the
Participant’s Pay was the highest out of each of the seven-year periods that end
on the following dates, whichever seven-year period produces the highest
average:

4

--------------------------------------------------------------------------------



(A)  

the Participant’s Termination Date;


(B)  

if the Participant’s Termination Date is not December 31st of any given year,
the December 31st immediately preceding the Participant’s Termination Date;


(C)  

the last day of the Participant’s Salary Continuance Period, if applicable;


(D)  

if the last day of the Participant’s Salary Continuance Period is not December
31st of any given year, the December 31st immediately preceding the last day of
the Participant’s Salary Continuance Period, if applicable;


(E)  

in the case of a Protected Participant only, the date of the applicable Change
in Control of the Corporation; and


(F)  

in the case of a Protected Participant only, if the date of the applicable
Change in Control of the Corporation is not December 31st of any given year, the
December 31st immediately preceding the date of the applicable Change in Control
of the Corporation.


        “Monthly Benefit” means the amount determined under Section 3(a) as
reduced by Sections 3(b) and 3(c).

        “Normal Retirement Date” means the first day of the calendar month
coincident with or next following the date upon which the Participant attains
age 60 and 5 years of Credited Service; provided, however, that, in the case of
a Protected Participant, the Normal Retirement Date shall be the first day of
the calendar month coincident with or next following the Participant’s 60th
birthday, regardless of his or her Credited Service.

        “Other Retirement Benefits” means the amount (actuarially adjusted, as
described below) of all retirement, disability income and death benefits, or the
like, whether tax-qualified or non-qualified, that the Participant or the
Participant’s surviving spouse is entitled to receive in the applicable month
under all plans or arrangements provided, maintained or funded, in part or in
whole, by any of the Participant’s employers or former employers (whether or not
affiliated with Black & Decker), including all Social Security Benefits, but
excluding: (A) any portion of those retirement, disability income or death
benefits (other than Social Security Benefits) that is attributable to the
Participant’s contributions, including contributions made by the Participant’s
employer pursuant to a salary reduction agreement with the Participant (such as
under The Black & Decker Executive Deferred Compensation Plan or The Black &
Decker Supplemental Retirement Savings Plan); (B) any death benefits under a
life insurance contract with a life insurance company; (C) any defined
contribution pension, profit sharing or stock bonus plan, unless that plan is
intended to provide the primary source of retirement income (in addition to
Social Security Benefits) funded by Black & Decker or any other employer for the
employees at any location covered by that plan; (D) any payments to the
Participant (including any “parachute payments” within the meaning of Section
280G of the Code) made pursuant to an individual agreement in writing between
the Participant and Black & Decker and as a result of a change in the ownership
or effective control of the Corporation or a change in the ownership of a

5

--------------------------------------------------------------------------------



substantial portion of the Corporation’s assets; (E) any amounts paid under an
individual written agreement between the Participant and Black & Decker which
agreement expressly refers to this Plan and provides that those amounts shall
not reduce the benefits under this Plan or otherwise are in addition to the
benefits payable under this Plan; and (F) any amount that constitutes Pay, as
defined in this Plan. Notwithstanding anything to the contrary, the amount of
the Participant’s or spouse’s Other Retirement Benefits in any month shall be
increased or decreased so that the amount of those Other Retirement Benefits
offset against the monthly benefit payable under this Plan is the Actuarial
Equivalent of the Other Retirement Benefits that the Participant or spouse could
or would otherwise have received that month but for the Participant’s or
spouse’s election: (A) to accelerate payment of those Other Retirement Benefits
to a date that precedes the date benefit payments commenced to the Participant
or spouse under this Plan, (B) to defer the commencement of payment of those
Other Retirement Benefits beyond the earliest date those payments could or would
otherwise have been made, if that date is later than the date benefit payments
under this Plan commenced to the Participant or spouse or (C) to receive those
Other Retirement Benefits in any form of payment other than the available form
of payment that would have provided the largest monthly benefit to the
Participant or spouse, unless, and only to the extent that, the elected form of
payment provides benefits to the Participant’s spouse after the Participant’s
death. Whether an actuarial adjustment to the Participant’s or spouse’s Other
Retirement Benefits is appropriate and the amount of that adjustment is to be
determined by the Committee, in its sole discretion, based on the actuarial
assumptions in effect when that adjustment is first determined.

        “Participant” means any Employee who qualifies for participation in this
Plan, as more particularly described in Section 2.

        “Pay” means (A) the actual compensation paid during the relevant period
by Black & Decker to the Participant for services as an Employee, including
basic salary, bonuses, and annual incentive awards, (B) any amounts contributed
to any employee benefit plan pursuant to a salary or other compensation
reduction agreement with the Participant, and including, for the year of
deferral, amounts deferred by the Participant under any nonqualified deferred
compensation plan (such as The Black & Decker Executive Deferred Compensation
Plan and The Black & Decker Supplemental Retirement Savings Plan), (C) salary
continuation payments during sick leave and other authorized leaves of absence
(other than long-term disability benefits) and (D) the Participant’s Salary
Continuance Payments. For the purpose of determining the amount of the
Participant’s Salary Continuance Payments that constitutes Pay for any given
period, the Participant’s total Salary Continuance Payments shall be credited as
Pay ratably over the Participant’s Salary Continuance Period. The term “Pay”
does not include any (A) long-term incentive awards or other amounts paid
pursuant to any long-range performance compensation plan, (B) amounts paid
pursuant to The Black & Decker Performance Equity Plan, (C) any non-cash
remuneration, imputed income (including income imputed under any group life
insurance program), perquisites and other cash or non-cash fringe benefits, such
as (but not limited to) reimbursements or allowances for expenses (such as
automobile, moving or relocation, country club, tax preparation, overseas
housing, educational and similar expense allowances), (D) contributions to or
benefits under any employee pension or welfare benefit plan or payments received
by a Participant under any non-qualified deferred compensation plan (such as The
Black & Decker Executive Deferred Compensation Plan or The Black & Decker

6

--------------------------------------------------------------------------------



Supplemental Retirement Savings Plan), (E) stock bonuses, income attributable to
discount stock purchases, stock options or stock appreciation rights, (F) income
attributable to the vesting of restricted property or benefits under any plan or
arrangement, or (G) allowances for or the provision of counseling or other
personal services (such as financial and tax counseling). For any period during
which the Participant is entitled to Credited Service by reason of a Disability,
the Participant’s Pay is deemed to continue during that Disability period at a
monthly rate equal to 1/12th of (i) the Participant’s basic salary (before any
salary reduction for contributions to any employee benefit plan pursuant to a
salary reduction agreement with the Participant) at the Participant’s annual
salary rate in effect at the date that the Disability began, plus (ii) all items
(other than basic salary and such salary reduction contributions) included in
the Participant’s actual Pay during the 12-month period ending on the date that
the Disability began.

        “Payment Date” means the latest of the Participant’s Benefit
Commencement Date, the date that is six (6) months and one (1) day after the
Participant’s Separation from Service or, if the Participant has elected to
defer his or her Payment Date pursuant to Section 7(c), the Payment Date so
elected by the Participant. Notwithstanding anything to the contrary, under all
circumstances a Participant’s benefits shall be paid or commence to be paid to a
Participant no earlier nor later than the Participant’s Payment Date, which
shall not occur earlier than the date six (6) months and one day after the date
of the Participant’s Separation from Service, except that (i) the death benefits
payable to a Participant’s spouse shall be paid at the date specified in Section
5(b) and (ii) in the case of a Participant whose Payment Date would otherwise
have occurred at any time in the 2005 calendar year and who elects during the
2005 calendar year to receive the Accelerated Payment Method, the Payment Date
for that lump sum payment or those installment payments shall be deemed to be
the later of the first day of the calendar month after the date that election to
accelerate is filed with the Plan or the date six months and one day immediately
after the Participant’s Separation from Service with Black & Decker.
Notwithstanding anything to the contrary, if the Committee reasonably determines
that the making of any payment to a Participant under this Plan will violate
Federal securities laws or other applicable law, the Committee may delay a
Participant’s Benefit Commencement Date until the earliest date at which the
Committee determines that the making of that payment will not violate those
laws.

        “Plan” means this document, entitled “The Black & Decker Supplemental
Executive Retirement Plan,” as it may be amended from time to time. This
document completely amends and restates The Black & Decker Supplemental
Executive Retirement Plan originally effective on January 1, 1984, and last
amended and restated effective as of April 27, 2004 (all versions of the Plan in
effect before the Effective Date are referred to in this Plan as the “Prior
Plan”). Notwithstanding anything to the contrary, the benefits under this Plan
with respect to any Participant whose Termination Date occurred prior to the
Effective Date shall be determined under the terms of the Prior Plan as in
effect at that Participant’s Termination Date, without regard to any amendments
made to the Plan thereafter.

        “Protected Participant” means a Participant who is an Employee when a
Change in Control of the Corporation occurs.

7

--------------------------------------------------------------------------------



        “Salary Continuance Payments” means (A) in the case of a Participant who
is a participant in the Salary Continuance Plan, the maximum “Salary
Continuance” payments (as defined in the Salary Continuance Plan), if any, that
the Participant may be eligible to receive under the Salary Continuance Plan;
(B) all payments, if any, that are in lieu of future compensation items that
would otherwise constitute “Pay” under the terms of this Plan and that the
Participant may be entitled to receive, under the terms of any individual
agreement in writing between the Participant and Black & Decker, as a result of
the termination of his or her employment with Black & Decker (whether by action
of Black & Decker or the Participant); and (C) in the case of a Protected
Participant, all payments, if any, that are in lieu of future compensation items
that would otherwise constitute “Pay” under the terms of this Plan and that the
Protected Participant may be entitled to receive under the terms of any
individual agreement between the Participant and Black & Decker as a result of
the termination of the Participant’s employment with Black & Decker (whether by
action of Black & Decker or the Participant) coincident with or following a
change in the ownership or effective control of the Corporation or a change in
the ownership of a substantial portion of the Corporation’s assets. In all
cases, a Participant’s entitlement to Salary Continuance Payments and the amount
thereof shall be determined at his or her Termination Date, before any offset
for severance pay, vacation pay, salary continuance, notice pay, a termination
indemnity or the like or compensation received from a subsequent employer,
without regard to whether those payments are made in one lump sum payment or
periodically and without regard to the amount of severance or salary continuance
that is actually paid to the Participant thereafter.

        “Salary Continuance Period” means the maximum period with respect to
which the Participant’s Salary Continuance Payments are to be measured under the
terms of the Salary Continuance Plan or applicable individual agreement,
determined at the Participant’s Termination Date, without regard to the actual
period over which those payments may be made and without regard to whether those
payments are made in one lump sum payment or periodically. Notwithstanding
anything to the contrary, a Participant’s Salary Continuance Period will be
taken into account under this Plan only if the Participant is entitled to Salary
Continuance Payments at his or her Termination Date.

        “Salary Continuance Plan” means The Black & Decker Executive Salary
Continuance Plan, effective May 1, 1995, as amended from time to time, or any
salary continuance plan that is a successor to, or replacement for, that plan.

        “Separation from Service” means a separation from service within the
meaning of Section 409A(a)(2)(A)(i) of the Code.

        “Social Security Benefit” means the retirement, disability income or
death benefits under any plan or arrangement that is sponsored, mandated or
administered by any government and that provides or would provide retirement or
disability income to the Participant and to which any of the Participant’s
employers or former employers (whether or not affiliated with Black & Decker)
has made contributions on the Participant’s behalf.

8

--------------------------------------------------------------------------------



        “Termination Date” means the last date on which the Participant is
actively employed by, and renders services to, Black & Decker as an Employee
prior to his or her termination of employment with Black & Decker (whether by
action of Black & Decker or the Participant).

   SECTION 2 — Eligibility

        Any management or highly paid executive employee may be selected for
participation in this Plan by the Committee or any other committee of the Board
designated by the Board for such purpose and will automatically become a
Participant on the date designated by that committee. Any Employee who was still
employed by Black & Decker and was a Participant in the Prior Plan immediately
prior to the Effective Date shall continue as a Participant under this Plan
without further action by the Board or any such committee.

   SECTION 3 — Retirement Benefit

    (a)        Benefit Percentage. Any Participant whose Credited Service with
Black & Decker terminates at or after the Participant’s Early Retirement Date
or, in the case of a Protected Participant, whose Credited Service with Black &
Decker terminates at any time, whether before or after his or her Early
Retirement Date, is entitled to receive under this Plan a monthly benefit
beginning on the Participant’s Payment Date and continuing for the Participant’s
life that is the Actuarial Equivalent of the Monthly Benefit that would begin on
the first day of the calendar month after the Participant’s Benefit Commencement
Date and would continue for the Participant’s expected life. The amount of the
Monthly Benefit (before the reductions in Sections 3(b) and 3(c)) is to be equal
to:

(A)  

50% of his or her Final Average Pay, in the case of a Participant (other than a
Protected Participant) who has less than fifteen (15) years of Credited Service;


(B)  

60% of his or her Final Average Pay, in the case of a Participant (other than a
Protected Participant) who has at least fifteen (15) years of Credited Service;
and


(C)  

60% of his or her Final Average Pay, in the case of a Protected Participant.


    (b)        Reduction for Early Commencement.. Notwithstanding anything to
the contrary, in any case where the Participant’s Benefit Commencement Date
occurs before his or her Normal Retirement Date, the Monthly Benefit, as
determined under Section 3(a), shall be reduced by one-twelfth (1/12th) of 2
percentage points of Final Average Pay for each full calendar month by which the
Participant’s Benefit Commencement Date precedes the Participant’s Normal
Retirement Date.

    (c)        Reduction for Less than 10 Years of Service. Notwithstanding
anything to the contrary in this Plan, if a Participant (other than a Protected
Participant) has less than 10 years of Credited Service at the Participant’s
Benefit Commencement Date, the Monthly Benefit determined under Section 3(a), as
reduced by any reduction required under Section 3(b) and before any offsets
under Section 4, is to be multiplied by a fraction, the numerator of which

9

--------------------------------------------------------------------------------



equals the Participant’s years of Credited Service (including fractional years)
and the denominator of which equals 10 years. This Section 3(c) shall not apply
in the case of a Protected Participant.

    (d)        Benefit Examples. Examples of the Monthly Benefit, as determined
under this Section 3, are set forth in Schedule I attached to this Plan and
incorporated into this Plan by this reference.

SECTION 4 — Benefit Offsets

        Notwithstanding anything to the contrary, the amount of the
Participant’s benefit each month, as determined under Section 3, and as reduced
by any reduction required under Sections 3(b) and 3(c), or the amount of the
Participant’s surviving spouse’s benefit under Section 5 is to be further
reduced by the Other Retirement Benefits payable to the Participant or spouse
during that month. In the event that the Other Retirement Benefits for any month
exceed the monthly benefit payment for that month under this Plan, determined
under Section 3 or Section 5, such excess shall be carried over and added to the
Other Retirement Benefits for subsequent months, so that it is offset against
subsequent monthly benefit payments under this Plan until such excess is
exhausted. The offsets to the Participant’s or spouse’s benefits under this
Section 4 are not to be increased to reflect any increase in Other Retirement
Benefits attributable to increases in the cost-of-living after the Other
Retirement Benefits commence and no benefit is payable to the Participant or
spouse in any month when those Other Retirement Benefits (including carry-overs
from prior months) exceed the monthly benefit amount determined under Section 3,
as reduced under Sections 3(b) and 3(c), or in the spouse’s case, the benefit
determined under Section 5. Notwithstanding anything to the contrary, if the
Participant returns to Credited Service after his or her Benefit Commencement
Date, then the Participant’s benefits under this Plan shall be recomputed at the
Participant’s subsequent Separation from Service and shall be reduced by the
Actuarial Equivalent of any benefits previously paid under this Plan to the
Participant and/or his or her spouse and shall again become payable in
accordance with Section 3. The Committee will decide, in its sole discretion,
the manner in which these offsets are to be applied.

SECTION 5 — Death Benefits

        No benefits under this Plan are payable after the Participant’s death
except as otherwise provided in this Section 5 or Section 7(c).

    (a)        Eligibility for Death Benefit. In the case of a Participant
(other than a Protected Participant) who dies before attaining age 55 and five
years of Credited Service, no benefits under this Plan are payable after the
Participant’s death. In the case of a Participant (other than a Protected
Participant) who dies after attaining age 55 and five years of Credited Service,
the Participant’s surviving spouse, if any, is entitled to receive the spouse’s
death benefit described in Section 5(b). In the case of any Protected
Participant who dies at any time, the Protected Participant’s surviving spouse,
if any, is entitled to receive the spouse’s death benefit described in Section
5(b). The Participant’s spouse who is entitled to receive the payment(s) under
this Section 5 shall be the person, if any, of the opposite sex to whom the
Participant is legally

10

--------------------------------------------------------------------------------



married at the Participant’s Benefit Commencement Date or the Participant’s
death, which ever happens first.

    (b)        Spouse’s Death Benefit. The spouse’s death benefit under this
Section 5(b) shall be a monthly payment for the spouse’s life beginning on the
first day of the calendar month coincident with or immediately following the
date of the Participant’s death (or, in the case of a Protected Participant
only, the date that would have been the Protected Participant’s 55th birthday,
if later than his or her date of death). The amount of the spouse’s monthly
payment shall be equal to (i) one-half (50%) of the monthly benefit (determined
under Section 3, but before the offsets under Section 4) that the Participant
was receiving or would have been entitled to receive as of the date of the
Participant’s death minus (ii) the offsets under Section 4.

SECTION 6 — Vesting

    (a)        General. Except in the case of a Protected Participant, upon
termination of a Participant’s Credited Service at any time for any reason
before the Participant attains age 55 and five years of Credited Service, the
Participant’s (and the surviving spouse’s) right to benefits under this Plan
shall be completely forfeited. In the case of a Protected Participant or his or
her surviving spouse, all of the Protected Participant’s right to benefits under
this Plan (except the surviving spouse’s right to receive death benefits under
Sections 5 and 7(c)) shall be completely forfeited if the Protected Participant
dies before his or her Benefit Commencement Date. Except in the case of a
Protected Participant and his or her surviving spouse, if this Plan is
terminated by the Corporation on or after the Participant attains age 55 and
five years of Credited Service but before the Participant’s Benefit Commencement
Date, the Participant shall be entitled to receive the benefits under this Plan
commencing at the Participant’s Payment Date in the amount the Participant would
have received under this Plan based on the Participant’s Credited Service and
Final Average Pay determined at this Plan’s termination date, and the
Participant’s surviving spouse shall be entitled to receive the corresponding
death benefit pursuant to Sections 5 and 7(c). If this Plan is terminated or
amended after a Change in Control of the Corporation, each Protected Participant
who has not consented in writing to that termination or amendment shall be
entitled to receive the benefits, commencing at his or her Payment Date, that is
not less than the benefits the Protected Participant would have received, as a
Protected Participant, if the Plan termination or amendment had not occurred and
the Protected Participant’s surviving spouse shall be entitled to receive the
corresponding death benefit pursuant to Sections 5 and 7(c). The benefits
described in this Section 6(a) and payable to the Participant or his or her
spouse shall be paid pursuant to the applicable Accelerated Payment Method, if
the Participant elected the Accelerated Payment Method under Section 7(c).

    (b)        Forfeiture for Cause. Notwithstanding anything to the contrary,
in the case of a Participant other than a Protected Participant, all of the
Participant’s (and surviving spouse’s) rights and benefits under this Plan shall
be forfeited:

    (i)        if the Participant’s employment with Black & Decker is terminated
by reason of fraud, misappropriation or intentional material damage to the
property or business of Black & Decker; commission of a felony; or the
continuance of a willful and


11

--------------------------------------------------------------------------------



repeated failure by the Participant to perform his or her duties after written
notice to the Participant specifying such failure; or


    (ii)        if, during the period of 24 months beginning on his or her
Termination Date, the Participant, without the Corporation’s written consent,
enters into competition with Black & Decker or the Participant uses or discloses
confidential information and shall immediately repay to the Corporation the full
amount of any payments he or she received under this Plan.


        Notwithstanding anything to the contrary, the provisions of this Section
6(b) shall not apply to the rights and benefits under this Plan of a Protected
Participant or the surviving spouse of a Protected Participant.

    (c)        Competition and Disclosure of Confidential Information. For
purposes of this Section 6, the Participant shall be deemed to be in competition
with Black & Decker if the Participant, directly or indirectly, solicits as a
customer any company that is or was a customer of Black & Decker during the
Participant’s employment, or that is or was a potential customer of Black &
Decker with which Black & Decker has made business contacts during the
Participant’s employment; provided, however, that solicitation of a company as a
customer of any business that is not in direct or indirect competition with any
of the types of businesses conducted by Black & Decker within any of the same
territories as Black & Decker conducts such businesses shall not be prohibited
hereby. In addition, a Participant will be deemed to be in competition with
Black & Decker if the Participant directly or indirectly becomes an owner,
officer, director, operator, sole proprietor, partner, joint venturer,
contractor or consultant, or participates in or is connected with the ownership,
operation, management or control of any company in direct or indirect
competition with any of the types of businesses conducted by Black & Decker
within any of the same territories as Black & Decker conducts such businesses;
provided, however, that the ownership for investment of less than 5% of the
outstanding stock of any of the classes of stock issued by a publicly held
company shall not be deemed competition with Black & Decker for purposes of this
Section 6. The Participant shall be deemed to have disclosed “confidential
information” if the Participant uses or fails to preserve as confidential,
communicates, or discloses to any person, orally, in writing or by publication,
any information, regardless of when, where or how acquired relating to or
concerning the affairs of Black & Decker to the actual or potential detriment of
Black & Decker; provided, however, that the foregoing obligations shall not
apply to information that is or becomes public through no fault of the
Participant.

    (d)        Committee’s Discretion. The Committee shall have the absolute
right to determine in its sole discretion (i) whether or not a Participant’s
employment was terminated as a result of an act described in Section 6(c), and
(ii) whether or not a Participant has entered into competition with Black &
Decker or has disclosed confidential information so as to cause a forfeiture of
the Participant’s benefits hereunder.

SECTION 7 — Additional Provisions Concerning Benefits

    (a)        Obligation to Inform. The payments under this Plan are
conditioned on the agreement of the Participant and the Participant’s spouse (i)
to inform the Committee of all

12

--------------------------------------------------------------------------------



retirement, disability, Social Security, death benefit and other benefit
payments received or receivable by them that may reduce the Corporation’s
obligations to pay benefits under this Plan and (ii) to provide all information
about those payments that the Committee may reasonably request from time to time
in order to administer this Plan.

    (b)        Currency and Exchange Rates. The benefit payments under this Plan
will be calculated in U.S. dollars using the appropriate currency exchange rate
selected by the Committee in its sole discretion at the Participant’s Payment
Date. The benefits under this Plan will be paid to the Participant and the
Participant’s spouse in any currency designated by the Participant on or before
the Participant’s Payment Date (or, if the Participant dies before benefits
commence, the currency designated by the spouse), based on the appropriate
currency exchange rate (selected by the Committee in its sole discretion) in
effect at the Participant’s Payment Date. Once benefit payments under this Plan
have begun, the currency selected by the Participant (or the Participant’s
spouse) and the applicable exchange rate may not be changed except to the extent
that the Committee, in its sole discretion, may approve a change in order to
prevent extreme financial hardship to the Participant or the Participant’s
spouse.

    (c)        Election of Accelerated Payment Method. Any Participant who is
employed by Black & Decker after September 1, 2005 (or who has a contractual
right to elect a lump sum payment, should that election be offered under the
Plan), may make an irrevocable election to receive, in lieu of the annuity
benefits provided under this Plan, the Accelerated Payment Method of his or her
benefits under this Plan described in Paragraphs (1) and (2) in this Section
7(c). Any Participant who makes the Accelerated Payment Method election on or
after February 9, 2006, may, as a part of that election, irrevocably elect to
defer his or her Payment Date to any date that is at least six (6) months and
one day after the Participant’s Separation from Service but not more than
eighteen (18) months after his or her Separation from Service. The Accelerated
Payment Method election shall be made in writing and signed by the Participant
and must be received by the Plan Manager of The Black & Decker Pension Plan on
or before the earlier of the Participant’s Benefit Commencement Date or December
31, 2006. Under all circumstances, once received by the Plan Manager, any
Accelerated Payment Method election shall be irrevocable and shall apply to any
benefits that become payable to the Participant and his or her spouse under this
Plan. Notwithstanding anything to the contrary, if a Participant makes this
election during the 2006 calendar year, the election shall not apply to any
benefit payments the Participant would otherwise have received during the 2006
calendar year and those payments shall be made at the time(s) they would
otherwise have been paid during 2006.

    (1)        If the Participant’s Payment Date occurs before his or her 65th
birthday, the present value of the Participant’s benefits under the Plan
(including the spouse’s benefit) shall be paid to him or her in five (5) equal
annual installments that are the Actuarial Equivalent of the Participant’s
benefits under this Plan as of the Benefit Commencement Date (including any
benefits for the Participant’s spouse and after being reduced by the Actuarial
Equivalent of all applicable benefit reductions and offsets), which installments
shall be payable on the Participant’s Payment Date and the next four successive
anniversaries of the Participant’s Payment Date, with those installment payments
being calculated taking into account interest from the Benefit Commencement Date
to the date of the last installment payment at the rate of four and one-half
percent (4.5%).


13

--------------------------------------------------------------------------------



    (2)        If the Participant’s Payment Date occurs on or after the
Participant’s 65th birthday, the present value of the Participant’s benefits
under the Plan (including the spouse’s benefit) shall be paid to him or her at
the Payment Date in a lump sum payment that is the Actuarial Equivalent of the
Participant’s benefits under this Plan as of the Benefit Commencement Date
(including any benefits for the Participant’s spouse and after being reduced by
the Actuarial Equivalent of all applicable benefit reductions and offsets).


    (3)        In the event a Participant validly elects the Accelerated Payment
Method and dies before his or her Separation from Service, the Participant’s
spouse, if any, shall receive the Actuarial Equivalent of the spouse’s death
benefit under Section 5(b), payable in five (5) annual installment payments, if
the Participant died before reaching age 65, or in a lump sum payment, if the
Participant died on or after his or her 65th birthday, with the payment(s)
beginning on the date the spouse’s death benefit would have commenced under
Section 5(b). If the Participant dies before his or her Separation from Service
and has no surviving spouse, then no benefit shall be payable to anyone under
this Plan with respect to the Participant. If the Participant dies after his or
her Separation from Service but before receiving the lump sum payment or all of
the 5-year installment payments as elected under this Section 7(c), then that
lump sum payment or the remaining installment payments shall be paid to the
Participant’s spouse or, if the Participant has no surviving spouse, to the
Participant’s estate, at the time those payments would have been paid to the
Participant. The Participant’s spouse who is entitled to receive the payment(s)
under this Section 7(c)(3) shall be the person, if any, of the opposite sex to
whom the participant is legally married at the Participant’s death.


SECTION 8 — Corporation’s Obligations are Unfunded and Unsecured

        Except as otherwise required by applicable law, the Corporation’s
obligations under this Plan are not required to be funded or secured in any
manner; no assets need be placed in trust or in escrow or otherwise physically
or legally segregated for the benefit of any Participant; and the eventual
payment of the benefits described in this Plan to a Participant or the
Participant’s spouse is not required to be secured to the Participant or them by
the issuance of any negotiable instrument or other evidence of the Corporation’s
indebtedness. Neither a Participant nor the Participant’s spouse is entitled to
any property interest, legal or equitable, in any specific asset of the
Corporation, and, to the extent that any person acquires any right to receive
payments under the provisions of this Plan, that right is intended to be no
greater than or to have any preference or priority over the rights of any other
unsecured general creditor of the Corporation. However, the Corporation reserves
the right, in its sole discretion, to accumulate assets to offset its eventual
liabilities under this Plan and physically or legally to segregate assets for
the benefit of any Participant or Participant’s spouse (whether by escrow, by
trust, by the purchase of an annuity contract or by any other method of funding
selected by the Corporation) without liability for any adverse tax consequences
resulting to that Participant or that Participant’s spouse from the
Corporation’s action, except as otherwise provided in this Section with respect
to a Protected Participant and his or her spouse. Any such segregation of assets
may be made with respect to the Corporation’s obligations under this Plan for
benefits attributable to an individual Participant,

14

--------------------------------------------------------------------------------



a selected group of Participants or all Participants, as the Corporation may
determine from time to time, in its absolute discretion. Notwithstanding
anything to the contrary, in the case of a Protected Participant (or his or her
spouse), if the Corporation or any of its affiliates or subsidiaries takes any
action (without the written consent of the Protected Participant or, if the
Protected Participant is deceased, his or her spouse) that causes the Protected
Participant or the Protected Participant’s spouse to incur income or other taxes
with respect to any benefit under this Plan before the date that benefit is
payable to the Protected Participant (or his or her spouse), the Corporation
shall, within 60 days after a demand therefor is made by the Protected
Participant or his or her spouse, reimburse the Protected Participant (or his or
her spouse) for the full amount of those income or other taxes as well as for
the full amount of the income or other taxes the Protected Participant (or his
or her spouse) will incur with respect to such reimbursement or any subsequent
reimbursement hereunder. Benefits under this Plan shall be payable by the
Corporation from the Corporation’s general assets and no other company shall
have any responsibility or liability under this Plan. The Corporation’s
liabilities under this Plan shall, however, be discharged to the extent of any
payment received by the Participant (or the Participant’s surviving spouse) from
any other company made for that purpose and on the Corporation’s behalf or for
its benefit.

SECTION 9 — Alienation or Encumbrance

        No payments, benefits or rights under this Plan shall be subject in any
manner to anticipation, sale, transfer, assignment, mortgage, pledge,
encumbrance, charge or alienation by a Participant, the Participant’s spouse or
any other person who could or might possibly receive benefit payments that were
due to the Participant or the Participant’s spouse, but were not paid. If the
Corporation determines that any person entitled to payments under this Plan has
become insolvent, bankrupt, or has attempted to anticipate, sell, transfer,
assign, mortgage, pledge, encumber, charge or otherwise in any manner alienate
any amount payable to that person under this Plan or that there is any danger of
any levy, attachment, or other court process or encumbrance on the part of any
creditor of that person, against any benefit or other amounts payable to that
person, the Corporation may, in its sole discretion and to the extent permitted
by law, at any time, withhold any or all such payments or benefits and apply the
same for the benefit of that person, in such manner and in such proportion as
the Corporation may deem proper.

SECTION 10 — Other Benefits

        The provisions of this Plan relate only to the specific benefits
described in this Plan and are not intended to affect any other benefits to
which a Participant may be entitled as a retiree or former employee of Black &
Decker. Except as provided below in this Section 10, nothing contained in this
Plan shall in any manner modify, impair or affect the existing rights or
interests of a Participant under any other benefit plan provided by Black &
Decker, and the rights and interests of a Participant to any benefits or as a
participant or beneficiary in or under any or all such plans shall continue in
full force and effect unimpaired, subject nonetheless to the eligibility
requirements and other terms of each such plan. This Section shall not be
interpreted as modifying in any way the effect that the Participant’s
termination of employment and retirement has upon the Participant’s rights under
such other plans. The benefits provided under this Plan are not to be applied as
an offset against any other retirement or deferred compensation benefits

15

--------------------------------------------------------------------------------



or payments that are otherwise to be provided by Black & Decker to the
Participant or the Participant’s beneficiaries; and those benefits or payments
are to be calculated first, ignoring this Plan’s existence. In no event shall
any benefits payable under this Plan be treated as salary or other compensation
to a Participant for the purpose of computing benefits to which the Participant
may be entitled under any other benefit plan of Black & Decker.

SECTION 11 — No Guarantee of Employment

        This Plan shall not be construed as conferring any legal rights upon any
Participant for continuation of employment, nor shall it interfere with the
rights of Black & Decker to discharge a Participant and to treat the Participant
without regard to the effect which such treatment might have upon the
Participant under this Plan.

SECTION 12 — Cooperation of Parties

        Each Participant (and surviving spouse) shall perform any and all
reasonable acts and execute any and all reasonable documents and papers that are
necessary or desirable for carrying out this Plan or any of its provisions.

SECTION 13 — Benefit Claims

    (a)        Claims Procedure. Any claim by a Participant, a Participant’s
spouse or beneficiary that benefits under this Plan have not been paid in
accordance with the terms and conditions of this Plan shall be made in writing
and delivered to the Committee at the Corporation’s principal office in the
State of Maryland. The Committee shall notify the claimant if any additional
information is needed to process the claim. All claims shall be approved or
denied by the Committee within 90 days of receipt of the claim by the Committee.
If the claim is denied, the Committee shall furnish the claimant with a written
notice containing:

(1)  

an explanation of the reason for the denial;


(2)  

a specific reference to the applicable provisions of this Plan;


(3)  

a description of any additional material or information necessary for the
claimant to pursue the claim;


(4)  

an explanation of the Plan’s claim review procedure described in this Section
13; and


(5)  

a statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following denial of his or her claim.


        Within 90 days of receipt of the notice described above, the claimant
shall, if further review is desired, file a written request for reconsideration
with the Committee. A request for reconsideration must include an explanation of
the grounds for the request and the facts supporting the claim. So long as the
claimant’s request for review is pending, including such 90-

16

--------------------------------------------------------------------------------



day period, the claimant or the claimant’s duly authorized representative may
review pertinent documents and may submit issues and comments in writing to the
Committee.

        A final decision shall be made by the Committee within 60 days of the
filing of the request for reconsideration; provided, however, that the
Committee, in its discretion, may extend this period up to an additional 60
days.

        The decision by the Committee shall be conveyed to the claimant in
writing and shall include specific reasons for the decision, with specific
references to the applicable provisions of this Plan on which the decision is
based.

    (b)        Arbitration. Any dispute or controversy arising in connection
with a benefit claim under this Plan, after the claims procedure in Section
13(a) has been exhausted, shall be settled exclusively and finally by
arbitration to be conducted in Towson, Maryland before a neutral arbitrator in
accordance only with the commercial arbitration rules then in effect of the
American Arbitration Association. The scope of review of the arbitration
conducted hereunder shall be limited to whether Black & Decker, the Board or the
Committee was arbitrary and capricious in the exercise of its or their
discretion pursuant to the terms of this Plan. The arbitrator appointed
hereunder shall have no authority or power to grant any remedy or relief not
otherwise contained in this Plan and may grant relief contained in this Plan
only if the arbitrator determines that the interpretation or administration of
this Plan was in fact arbitrary and capricious. The arbitrator appointed
hereunder shall have no authority to add to, detract from, or modify any term or
condition of this Plan. The arbitrator shall have no authority to grant any
relief or remedy other than as called for by the terms of this Plan even if such
relief or remedy is otherwise available at law or in equity but for the terms
and conditions of this Plan. Judgment may be entered on the arbitrator’s award
in a court of competent jurisdiction in the venue of the arbitration.

    (c)        Attorneys’ Fees. The Corporation shall pay to a Protected
Participant or a Protected Participant’s surviving spouse all legal fees and
expenses incurred by the Protected Participant or the Protected Participant’s
surviving spouse in making a claim for benefits or otherwise in seeking to
obtain or enforce any right or benefit provided by this Plan.

SECTION 14 — Incapacity

        If a Participant or the Participant’s spouse has become legally
incompetent, then the legal guardian, or other legal representative of such
Participant’s or spouse’s estate shall be entitled to act for and represent such
incompetent Participant or spouse in all matters and to the same extent as the
Participant or spouse could have done but for such incompetency, including but
not limited to the receipt of Plan benefits.

SECTION 15 — Administration

    (a)        Committee’s Responsibilities. This Plan shall be administered by
the Committee, which shall be responsible for all matters affecting the
administration of this Plan and shall have the following duties and
responsibilities in connection with the administration of this Plan:

17

--------------------------------------------------------------------------------



    (i)        To prepare and enforce such rules, regulations and procedures as
shall be proper for the efficient administration of this Plan, such rules,
regulations and procedures to apply uniformly to all Participants;


    (ii)        To determine all questions arising in the administration,
interpretation and application of this Plan, including questions of the status
and rights of Participants and any other persons hereunder;


    (iii)        To decide any dispute arising hereunder;


    (iv)        To correct defects, supply omissions, and reconcile
inconsistencies to the extent necessary to effectuate this Plan;


    (v)        To compute the amount of benefits that shall be payable to any
Participant or spouse in accordance with the provisions of this Plan and to
determine the person or persons to whom such benefits shall be paid;


    (vi)        To select the currency conversion or exchange rates to be
applied in determining a Participant’s or spouse’s benefits under this Plan,
where foreign currencies are involved;


    (vii)        To authorize all payments that shall be made pursuant to the
provisions of this Plan;


    (viii)        To make recommendations to the Corporation’s Board of
Directors with respect to proposed amendments to this Plan;


    (ix)        To file all reports with government agencies, employees, and
other parties as may be required by law, whether such reports are initially the
obligation of the Corporation or this Plan; and


    (x)        To have all such other powers as may be necessary to discharge
its duties hereunder.


    (b)        Plan Interpretation. The Committee shall have the authority to
interpret this Plan in its sole and absolute discretion. The Committee’s
interpretation of this Plan and actions in respect of this Plan shall be binding
and conclusive on all persons for all purposes, subject only to review by an
arbitrator in accordance with the provisions and standards set forth in Section
13(b). It is intended that this Plan comply with Code Section 409A and any
regulations or guidance issued thereunder and shall be interpreted accordingly.
Notwithstanding the amendment provisions of Section 16, the Plan may be amended
by the Board at any time, retroactively if required, if found necessary, in the
opinion of the Board, to conform the Plan to the provisions and requirements of
Code Section 409A. No such amendment shall be considered prejudicial to any
interest of a Participant or Beneficiary hereunder. Any provision of the Plan
not in conformance with Code Section 409A shall be void as of January 1, 2005.

18

--------------------------------------------------------------------------------



    (c)        Committee’s Liability and Indemnification. Neither the Committee
nor any person acting on its behalf shall be liable to any person for any action
taken or omitted in connection with the interpretation and administration of
this Plan unless attributable to gross negligence or willful misconduct. In
addition to such other rights of indemnification they may have as directors,
officers or employees of the Corporation, each member of the Committee shall be
indemnified by the Corporation against the reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which such member may be a party by reason of any action taken or
omitted under or in connection with this Plan, and against all amounts paid in
settlement thereof, provided such settlement is approved by independent legal
counsel selected by the Corporation, or paid by such member in satisfaction of a
judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
member is liable for gross negligence or willful misconduct in such member’s
duties; provided that within 60 days after the institution of such action, suit
or proceeding the member shall in writing offer the Corporation the opportunity,
at its own expense, to handle and defend the same.

    (d)        Self-Dealing. If a Participant is also a member of the Committee,
the Participant may not vote or act upon matters relating specifically to such
member’s participation in this Plan.

SECTION 16 — Amendments and Termination

        Any Participant who was employed by Black & Decker at any time during
the calendar year 2005 and whose benefits under this Plan were then vested must
consent in writing by no later than December 31, 2006 to the adoption of this
amended and restated Plan effective as of January 1, 2005 in order for the terms
of this amended and restated Plan to be effective with respect to that
Participant’s rights and benefits hereunder. In the case of any such Participant
who fails to consent to the adoption of this amended and restated Plan, the
terms of the Prior Plan as in effect on December 31, 2004 shall continue to
apply to that Participant’s rights and benefits under this Plan. The Board of
Directors of the Corporation reserves the right at any time and from time to
time to the extent permissible under law, to amend or terminate this Plan,
prospectively or retroactively, in whole or in part; provided, however, that no
such amendment or termination shall (1) have the effect of accelerating or
permitting the acceleration of any payment under this Plan, except to the extent
that such acceleration would be permitted under Code Section 409A, or (2)
without the Participant’s written agreement, reduce or impair (a) the benefits
or rights of any Participant (or spouse) whose Benefit Commencement Date
occurred before the date the amendment is adopted or this Plan is terminated,
(b) the vested benefits and rights of any Participant who is then employed by
Black & Decker or (c) the right of any Protected Participant and/or his or her
surviving spouse to receive benefits under this Plan determined as if that Plan
termination or amendment had not occurred. Any amendment or termination shall be
adopted by resolution of the Corporation’s Board of Directors.

19

--------------------------------------------------------------------------------



SECTION 17 — Severability

        If any provision of this Plan shall be held void or unenforceable, the
remaining provisions of this Plan shall remain in full force and effect;
provided, however, that in interpreting this Plan, such void or unenforceable
provision shall be replaced with an effective and legally permissible provision,
the effect of which shall be identical to, or as close as reasonably possible
to, the effect of the original provision.

SECTION 18 — Construction

        Any use of the singular shall include the plural, and vice versa, as may
be appropriate. Titles, captions or paragraph headings contained in this Plan
are for purposes of convenience and reference only, and shall not operate to
define or modify the text to which they relate.

SECTION 19 — Choice of Law

        This Plan, and the respective rights and duties of the Corporation and
all persons thereunder, shall in all respect be governed by and construed under
the laws of the State of Maryland, except to the extent, if any, that those laws
may have been pre-empted by federal law. This Plan is intended to be a “pension
plan” within the meaning of Section 3(2)(A) of the Employee Retirement Income
Security Act of 1974, as amended (ERISA), which is exempt from Parts 2, 3 and 4
of ERISA by virtue of Sections 201(2), 301(a)(3) and 401(a)(1) thereof,
respectively, and is not designed to meet the requirements of Section 401(a) of
the Code, as amended.

SECTION 20 — Parties to be Bound

        The provisions of this Plan shall be binding upon, and shall inure to
the benefit of the Corporation, its successors and assigns, and each Participant
and the Participant’s spouse.

  Originally adopted January 30, 1984
Amendment and Restatement adopted February 18, 1993
Amendment and Restatement adopted July 20, 1995
Amendment and Restatement adopted February 14, 1996
Amendment and Restatement adopted October 15, 1998
Amendment and Restatement adopted February 11, 1999
Amendment and Restatement adopted April 27, 2004
Amendment and Restatement adopted October 14, 2005
Amendment and Restatement adopted February 9, 2006


20

--------------------------------------------------------------------------------




THE BLACK & DECKER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


SCHEDULE I — EXAMPLES OF BENEFIT AMOUNTS*
STATED AS A PERCENTAGE OF FINAL AVERAGE PAY

PARTICIPANTS (OTHER THAN PROTECTED PARTICIPANTS)

--------------------------------------------------------------------------------

AGE AT BENEFIT COMMENCEMENT DATE**

--------------------------------------------------------------------------------

YEARS OF CREDITED SERVICE AGE 55 AGE 56 AGE 57 AGE 58 AGE 59 AGE 60 OR MORE

--------------------------------------------------------------------------------

Less than 5 0 % 0 % 0 % 0 % 0 % 0 % 5   20 % 21 % 22 % 23 % 24 % 25 % 6   24 %
25.2 % 26.4 % 27.6 % 28.8 % 30 % 7   28 % 29.4 % 30.8 % 32.2 % 33.6 % 35 % 8  
32 % 33.6 % 35.2 % 36.8 % 38.4 % 40 % 9   36 % 37.8 % 39.6 % 41.4 % 43.2 % 45 %
10   40 % 42 % 44 % 46 % 48 % 50 % 11   40 % 42 % 44 % 46 % 48 % 50 % 12   40 %
42 % 44 % 46 % 48 % 50 % 13   40 % 42 % 44 % 46 % 48 % 50 % 14   40 % 42 % 44 %
46 % 48 % 50 % 15 or more   50 % 52 % 54 % 56 % 58 % 60 %

--------------------------------------------------------------------------------

PROTECTED PARTICIPANTS

--------------------------------------------------------------------------------

AGE AT BENEFIT COMMENCEMENT DATE**

--------------------------------------------------------------------------------

YEARS OF CREDITED SERVICE AGE 55 AGE 56 AGE 57 AGE 58 AGE 59 AGE 60 OR MORE

--------------------------------------------------------------------------------

1   50 % 52 % 54 % 56 % 58 % 60 % 2   50 % 52 % 54 % 56 % 58 % 60 % 3   50 % 52
% 54 % 56 % 58 % 60 % 4   50 % 52 % 54 % 56 % 58 % 60 % 5   50 % 52 % 54 % 56 %
58 % 60 % 6   50 % 52 % 54 % 56 % 58 % 60 % 7   50 % 52 % 54 % 56 % 58 % 60 % 8
  50 % 52 % 54 % 56 % 58 % 60 % 9   50 % 52 % 54 % 56 % 58 % 60 % 10   50 % 52 %
54 % 56 % 58 % 60 % 11   50 % 52 % 54 % 56 % 58 % 60 % 12   50 % 52 % 54 % 56 %
58 % 60 % 13   50 % 52 % 54 % 56 % 58 % 60 % 14   50 % 52 % 54 % 56 % 58 % 60 %
15 or more   50 % 52 % 54 % 56 % 58 % 60 %

--------------------------------------------------------------------------------

*Calculated before application of benefit offsets under Section 4, but after
application of the early retirement reduction (for all Participants) and the
reduction for less than 10 years of Credited Service (for Participants other
than Protected Participants), in Sections 3(b) and 3(c), respectively.

**The examples assume that the Participant’s Normal Retirement Date is age 60.

21

--------------------------------------------------------------------------------

